United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., claiming as widow of O.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DANVILLE NATIONAL CEMETERY,
Danville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0916
Issued: September 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 20, 2017 appellant filed a timely appeal from an October 21, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that the
employee’s death on March 13, 2016 was causally related to his accepted May 1, 1978
employment injuries.
On appeal appellant contends that the medical opinion of Dr. Ashley Norris, an attending
Board-certified internist, establishes that the employee’s death was caused by his work-related
injury.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board with respect to the employee’s schedule
award claim. The facts of the case as set forth in the prior Board decision are incorporated
herein by reference. The facts relevant to the present appeal are set forth below.
OWCP accepted that on May 1, 1978 the employee, then a 29-year-old cemetery keeper,
sustained internal derangement and torn medial meniscus of the right knee when he stepped in a
hole while mowing along a fence line. He stopped work on May 2, 1978.
The employee underwent authorized right knee fusion on October 11, 1982. On April 28,
1985 he returned to limited-duty work as an engineering technician at the employing
establishment. The employee stopped work on June 3, 1985 due to his physical inability to
perform certain job requirements.
In a February 23, 1988 decision, OWCP granted the employee a schedule award for 61
percent permanent loss of use of the right leg.
The employee appealed to the Board on April 28, 1988. In a September 30, 1988
decision, the Board affirmed OWCP’s February 23, 1998 schedule award decision, finding that
the employee had no more than 61 percent permanent impairment of the right leg.2
The record reflects that OWCP continued to pay the employee appropriate wage-loss
compensation benefits after expiration of his schedule award payments. The employee also
continued to submit reports required by OWCP certifying that he was not employed. OWCP
also received periodic medical reports noting the employee’s treatment and status.3
On March 22, 2016 appellant, widow of the deceased employee, informed OWCP that
the employee died on March 13, 2016.
On June 1, 2016 appellant filed a claim for compensation by widow, widower, and/or
children (Form CA-5). She alleged that the employee’s debilitating knee injury and total knee
fusion caused his death.
In support of her claim, appellant submitted a certificate of marriage, a death certificate,
and an itemized bill for funeral services for the employee. The death certificate indicated that
the employee died on March 13, 2016 and that the immediate cause of death was cardiac
dysrhythmia. It noted that other conditions contributing to death, but not resulting in the
underlying cause previously noted, included diabetes, hypertension, and heart disease.

2

Docket No. 88-1133 (issued September 30, 1988).

3

These included a March 16, 2012 report from Dr. David A. West, a Board-certified orthopedic surgeon and
OWCP referral physician, who noted that the employee was currently wheelchair bound and weighed 505 pounds.
He indicated that the employee remained totally disabled due to his work injury. In a February 10, 2014 report,
Dr. Norris noted treating the employee for morbid obesity, his right knee condition, diabetes, and abnormal cardiac
rhythms.

2

By letter dated June 23, 2016, OWCP informed appellant of the deficiencies of her claim
and requested that she submit additional medical and factual evidence. It requested that the
employing establishment provide all available assistance to appellant to obtain the supporting
documentation necessary to facilitate her claim.
In a July 16, 2016 letter, Dr. Norris noted that she was the employee’s primary care
physician and saw him in both the hospital and office numerous times during the past several
years. She indicated that during his last office visit, he complained about mild stomach cramps
which he attributed to eating too many bowls of beans. Dr. Norris related that he would followup if his condition did not get any better. Dr. Norris noted that the employee’s symptoms
worsened and a family friend placed him on antibiotics for acute diverticulitis. His condition
worsened and he was later brought to an emergency room where she provided treatment.
Dr. Norris and an emergency room physician thought the employee was probably septic from a
gastrointestinal source, likely a perforated bowel. However, Dr. Norris indicated that a
computerized tomography scan could not be performed due to his size. Arrangements were
made to transport the employee to an alternate facility to accommodate his size so that
appropriate imaging could be obtained. At that time, Dr. Norris noted that he arrested and was
intubated. Numerous attempts to resuscitate the employee were unsuccessful. Dr. Norris related
that although his work-related injuries did not cause diverticulitis, they contributed to his overall
health status and largely his morbid obesity. She related that his leg contributed to his growing
weight and limited mobility. Dr. Norris advised that the employee also became a diabetic and
had hypertension. She indicated that his other comorbidities included chronic pain, depression
with anxiety, renal cancer, osteoarthritis, and atrial fibrillation. Dr. Norris concluded that all of
these combined to contribute to the employee’s poor health status and his death.
On August 24, 2016 OWCP requested that an OWCP district medical adviser (DMA)
review the medical record including, Dr. Norris’ report, and a statement of accepted facts
(SOAF). The SOAF provided to the DMA noted a history of the May 1, 1978 employment
injuries, the accepted conditions, and the authorized October 11, 1982 right knee fusion. It also
noted that concurrent disability was not accepted as work related regarding the employee’s right
knee osteoarthritis, gout, morbid obesity, pneumonia, May 1, 1978 removal of right knee
cartilage,4 1978 fractured rib, and June 18, 1989 ventral hernia repair.
On September 8, 2016 a DMA reviewed the medical record and the SOAF. She noted
that the employee’s death certificate listed cardiac dysrhythmia as the only immediate cause of
death. The DMA indicated only cardiac dysrhythmia was listed on the death certificate even
though the certificate allows for a listing of multiple conditions and underlying causes. She
maintained that, while Dr. Norris’ July 12, 2016 letter was a thoughtful account of the
employee’s overall health status and events leading to his death, it failed to establish a direct link
between his accepted work-related conditions competent to produce death. The DMA advised
that internal derangement of the knee and/or meniscal tear did not cause cardiac dysrhythmia,
which was the primary cause of the employee’s death. She noted Dr. Norris’ opinion that the
employee’s work injuries may have contributed to his morbid obesity, but related that the SOAF
4

Although the SOAF lists May 1, 1978 as the date of the unrelated surgery, initial medical report from May 1 and
June 16, 1978, advised that the employee had right knee surgery 12 years earlier for removal of a cartilage. The
subsequent SOAF provided to Dr. Barbour, infra, lists the same right knee history.

3

specifically provided that right knee osteoarthritis and morbid obesity, were not accepted
conditions. The DMA, thus, concluded that the accepted right knee condition was not competent
to produce the claimed death.
On September 22, 2016 OWCP referred the medical record, an updated SOAF, and a list
of questions to Dr. Galen L. Barbour, a Board-certified internist and nephrologist, for a second
opinion. The SOAF again noted the history of the May 1, 1978 employment injuries, accepted
conditions, authorized October 11, 1982 right knee fusion, nonaccepted conditions and surgeries.
It also noted that the employee’s preexisting or concurrent medical conditions, which included
renal cancer, atrial fibrillation, hypertension, diabetes mellitus, chronic depression, and anxiety,
were not accepted as work related.
In a September 29, 2016 report, Dr. Barbour reviewed the medical record and SOAF. In
response to queries, he opined that after reviewing the documentation, the employee most likely
died from an undiagnosed myocardial infarction (MI). Dr. Barbour indicated that his presenting
symptom of abdominal pain and ultimate demise from cardiac arrest were consistent with an
acute posterior MI. He related that the employee had a consistent history of several risk factors
for the development of coronary artery disease (CAD) that included hypertension, obesity, and
inactivity. Dr. Barbour advised that in the presence of these risk factors and a clinical picture at
demise consistent with an acute infarction, it was certainly more likely than not that the presence
of known risk factors contributed to the employee’s death. He maintained that although the
physical limitations of a knee fusion likely led him to be inactive and, thus, contributed to his
obesity, such inactivity was not a predictable outcome and was generally accepted as related to
controllable factors. Dr. Barbour referenced medical literature in support of his opinion. In
summary, Dr. Barbour found that the accepted right knee condition was not medically connected
as a predictable cause for the medical conditions of obesity, hypertension, or diabetes. He also
found that because of this lack of connection, it was not possible to accord any aggravation,
precipitation, or acceleration of these conditions by the work-related injury. Dr. Barbour
concluded that the cause of death was most likely an undiagnosed posterior wall myocardial
infarction contributed to by many risk factors including, hypertension, diabetes, and inactivity.
He further concluded that in this clinical scenario, it was not possible to place any causal linkage
between the work-related injury and the cause of death, which was the most common cause of
death in the United States.
By decision dated October 21, 2016, OWCP denied appellant’s claim. It found that the
weight of the medical evidence rested with the opinion of Dr. Barbour that the employee’s death
was not caused by his accepted employment injuries.
LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of his duty.5 An award of
compensation in a survivor’s claim may not be based on surmise, conjecture, or speculation or
on appellant’s belief that the employee’s death was caused, precipitated, or aggravated by the
5

5 U.S.C. § 8133(a).

4

employment.6 Appellant has the burden of proof to establish by the weight of the reliable,
probative, and substantial medical evidence that the employee’s death was causally related to an
employment injury or to factors of his or her employment.7 This burden includes the necessity
of furnishing rationalized medical opinion evidence of a cause and effect relationship, based on a
complete factual and medical background.8
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the employee’s death and the
accepted conditions or employment factors identified by the employee.9
ANALYSIS
The Board finds that appellant failed to establish that the employee’s death was causally
related to his May 1, 1978 work-related injury.
OWCP accepted that on May 1, 1978 the employee sustained internal derangement and
torn medial meniscus of the right knee while in the performance of duty. He underwent
authorized right knee fusion on October 11, 1982. The employee briefly returned to limited-duty
work on April 28, 1985 before stopping work on June 3, 1985. Appellant, the employee’s
widow, filed a claim for death benefits on June 1, 2016. She asserted that the employee’s death
was caused by his debilitating knee injury and total knee fusion. On October 21, 2016 OWCP
denied the claim, basing its decision on the September 29, 2016 report of the second opinion
physician, Dr. Barbour.
In support of her claim, appellant submitted a July 16, 2016 report from Dr. Norris, the
employee’s treating physician. Dr. Norris noted that the employee had diverticulitis, morbid
obesity, diabetes, hypertension, chronic pain, depression with anxiety, renal cancer,
osteoarthritis, and atrial fibrillation. She opined that these conditions combined to contribute to
his poor health status and death. The Board notes that none of these noted conditions have been
accepted by OWCP as work related. For conditions not accepted by OWCP as being
employment related, it is the employee’s burden of proof to provide rationalized medical
evidence sufficient to establish causal relation, not OWCP’s burden to disprove such
relationship.10 Dr. Norris related that while the accepted work-related injuries did not cause the
employee’s diverticulitis, they contributed to his overall health status, particularly his morbid
obesity which limited his mobility. However, as noted, OWCP has not accepted morbid obesity
6

See Sharon Yonak (Nicholas Yonak), 49 ECAB 250 (1997).

7

L.R. (E.R.), 58 ECAB 369 (2007).

8

Id.

9

Donna L. Mims, 53 ECAB 730 (2002).

10

P.J. (S.J.), Docket No. 15-686 (issued June 15, 2015); E.C., Docket No. 10-1554 (issued April 1, 2011);
Alice J. Tysinger, 51 ECAB 638 (2000).

5

as employment related. Moreover, Dr. Norris did not provide any opinion as to whether the
employee’s morbid obesity and other noted medical conditions were caused or aggravated by the
accepted May 1, 1978 employment injuries prior to his death.11 The physician’s opinion on
causal relationship is of limited probative value as she did not provide adequate medical rationale
in support of her conclusions.12 Thus, the Board finds that appellant failed to meet her burden of
proof as she failed to provide a rationalized, probative medical opinion relating the employee’s
death to the accepted work injuries.
On September 8, 2016 OWCP’s DMA reviewed the medical record and found that while
Dr. Norris’ report provided the employee’s overall health status and events leading to his death,
it did not establish that the accepted employment-related right knee conditions were competent to
produce death. She explained that the accepted work conditions did not cause cardiac
dysrhythmia, the primary cause of the employee’s death. The DMA further explained that the
SOAF she reviewed specifically indicated that right knee osteoarthritis and morbid obesity were
not accepted conditions. In addition, she reasoned that neither cardiac dysrhythmia nor the other
significant conditions contributing to the employee’s death listed on the death certificate were
accepted by OWCP as work related. The DMA concluded that the accepted right knee injury
was not competent to produce his death.
OWCP referred the employee’s case record to Dr. Barbour for a second opinion. In his
September 29, 2016 report, Dr. Barbour reviewed the medical record and SOAF. He opined that
the employee’s death was not caused by the accepted right knee injuries. Dr. Barbour
maintained that his death was more likely than not caused by an undiagnosed posterior wall MI.
He explained that the employee’s presenting symptom of abdominal pain and ultimate death
from cardiac arrest were consistent with an acute posterior MI. Dr. Barbour reasoned that he had
a consistent history of risks for the development of CAD that included hypertension, obesity, and
inactivity. He advised that the accepted right knee conditions were not medically connected as a
predictable cause of these known risks. Dr. Barbour explained that while the employee’s knee
fusion likely led to his physical limitations which resulted in his inactivity and, thus, the
development of his obesity, the inactivity was not a predictable outcome and was generally
accepted as related to controllable factors.
The Board finds that Dr. Barbour’s report represents the weight of the medical evidence
and that OWCP properly relied on his report in finding that the employee’s death on March 13,
2016 was not causally related to the accepted May 1, 1978 work injuries. Dr. Barbour provided
a well-rationalized medical opinion based on a complete factual background and an extensive
and thorough review of the SOAF and medical record. The Board will affirm OWCP’s
October 21, 2016 decision denying compensation for death benefits.
On appeal appellant contends that Dr. Norris’ opinion establishes that the employee’s
death was caused by his work-related injury. However, for the reasons noted above, Dr. Norris
failed to explain with medical rationale how the accepted May 1, 1978 employment injuries

11

P.J. (S.J.), id.; E.C., id.

12

Su-Lan Popow (John S. Popow), Docket No. 00-581 (issued January 18, 2001).

6

caused or aggravated the employee’s conditions that resulted in his death.13 Thus, Dr. Norris’
opinion is insufficient to establish that the employee’s death was caused by the accepted work
injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that the
employee’s death on March 13, 2016 was causally related to his accepted May 1, 1978
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

Id.

7

